Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 15, 2015

                                     No. 04-15-00571-CV

        THE CITY OF HELOTES, Tom Schoolcraft, Rick Schroder, and Ernest Cruz,
                                Appellants

                                               v.

                         CONTINENTAL HOMES OF TEXAS, LP,
                                    Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-18405
                         Honorable Karen H. Pozza, Judge Presiding


                                        ORDER
       Appellant has filed a motion to exceed the word limit for appellant’s brief under Texas
Rule of Appellate Procedure 9.4(i)(4). Because the brief appellant filed with the court does not
exceed the word limit, the motion is moot.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court